      Case 1:18-cv-00068 Document 498 Filed on 11/05/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                           §
                                                  §
               Plaintiffs,                        §
                                                  §
       v.                                         § Case No. 1:18-CV-68
                                                  §
UNITED STATES OF AMERICA, et al.,                 §
                                                  §
               Defendants,                        §
                                                  §
and                                               §
                                                  §
KARLA PEREZ, et al.,                              §
                                                  §
               Defendant-Intervenors,             §
and                                               §
                                                  §
STATE OF NEW JERSEY                               §
                                                  §
               Defendant-Intervenor.              §


   DEFENDANT-INTERVENORS’ UNOPPOSED MOTION FOR LEAVE TO
 EXCEED PAGE LIMITS ON THEIR BRIEF IN OPPOSITION TO MOTION FOR
                     SUMMARY JUDGMENT

       Defendant-Intervenors Karla Perez, et al. (“Defendant-Intervenors”) respectfully request

that the Court grant permission to exceed the 20-page limit by 30 pages in their Brief in Opposition

to Plaintiff’s Motion for Summary Judgment. Defendant-Intervenors request these additional

pages in order to present their arguments to the Court regarding the complex and significant issues

presented in Plaintiffs’ motion. Defendant-Intervenors seek this extension for good cause and in

the interests of justice, not for delay, and no party will be prejudiced if the extension is granted.

Plaintiffs made a request to exceed the 20-page limit by 27 pages for their brief in support of their

motion for summary judgment, see Dkt. 485, which Defendant-Intervenors did not oppose.
     Case 1:18-cv-00068 Document 498 Filed on 11/05/20 in TXSD Page 2 of 3




Plaintiffs noted this motion “raises complex issues in a case of national importance” and that the

extra pages were needed to “adequately present these issues.” Id. The Court granted this request.

See Dkt. 488.

       The Plaintiffs, Defendants, and the State of New Jersey as Defendant-Intervenor do not

oppose Defendant-Intervenors’ request.

                                         CONCLUSION

       For the foregoing reasons, Defendant-Intervenors respectfully request that the Court grant

Defendant-Intervenors’ Unopposed Motion for Leave to Exceed Page Limits.



Dated: November 5, 2020                             Respectfully Submitted,

                                                    MEXICAN AMERICAN LEGAL
                                                    DEFENSE AND EDUCATIONAL FUND
                                                    By: /s/ Nina Perales
                                                    Nina Perales (Tex. Bar No. 24005046);
                                                    (SD of Tex. Bar No. 21127)
                                                    Attorney-in-Charge
                                                    110 Broadway, Suite 300
                                                    San Antonio, Texas 78205
                                                    Phone: (210) 224-5476
                                                    Facsimile: (210) 224-5382
                                                    Email: nperales@maldef.org

                                                    ROPES & GRAY LLP
                                                    Douglas H. Hallward-Driemeier
                                                    2099 Pennsylvania Ave NW
                                                    Washington, DC 20006-6807
                                                    (202) 508-4600
                                                    (202) 508-4776 (direct dial)
                                                    Douglas.Hallward-
                                                    Driemeier@ropesgray.com
                                                    (Admitted pro hac vice)

                                                    GARCÍA & GARCÍA,
                                                    ATTORNEYS AT LAW P.L.L.C.
                                                    Carlos Moctezuma García
                                                    (Tex. Bar No. 24065265)
                                                    (SD of Tex. Bar No. 1081768)



                                                2
     Case 1:18-cv-00068 Document 498 Filed on 11/05/20 in TXSD Page 3 of 3




                                                     P.O. Box 4545
                                                     McAllen, TX 78502
                                                     Phone: (956) 630-3889
                                                     Facsimile: (956) 630-3899
                                                     Email: cgarcia@garciagarcialaw.com

                                                     Attorneys for Defendant-Intervenors



                             CERTIFICATE OF CONFERENCE

        I certify that on November 5, 2020, I emailed counsel for all parties regarding the relief
requested in this motion. Counsel for Plaintiffs, Defendants, and the State of New Jersey each
indicated that they do not oppose this motion.


                                             /s/ Nina Perales
                                             Nina Perales


                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on November 5, 2020, I electronically filed the
 above and foregoing document using the CM/ECF system, which automatically sends notice
 and a copy of the filing to all counsel of record.

                                             /s/ Nina Perales
                                             Nina Perales




                                                3
      Case 1:18-cv-00068 Document 498-1 Filed on 11/05/20 in TXSD Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,                       §
                                              §
              Plaintiffs,                     §
                                              §
        v.                                    § Case No. 1:18-CV-68
                                              §
UNITED STATES OF AMERICA, et al.,             §
                                              §
              Defendants,                     §
                                              §
and                                           §
                                              §
KARLA PEREZ, et al.,                          §
                                              §
              Defendant-Intervenors,          §
and                                           §
                                              §
STATE OF NEW JERSEY                           §
                                              §
              Defendant-Intervenor.


             ORDER GRANTING PEREZ DEFENDANT-INTERVENORS’
               UNOPPOSED MOTION TO EXCEED PAGE LIMITS

        On this date, the Court considered Perez Defendant-Intervenors’ Unopposed Motion to

Exceed Page Limits. After considering the Motion, the Court believes the Motion should be

granted.

        IT IS THEREFORE ORDERED that Perez Defendant-Intervenors’ Unopposed Motion to

Exceed Page Limits is GRANTED.

        SIGNED on this the ____ day of November, 2020.




                                                 Hon. Andrew S. Hanen,
                                                 U.S. District Court Judge
